Citation Nr: 0119894	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-16 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered at Sarasota Memorial Hospital on 
November 29, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1954 to April 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Bay Pines, Florida, which denied the veteran's claim for 
reimbursement or payment for unauthorized medical services 
rendered at Sarasota Memorial Hospital on November 29, 1999.  
The case was forwarded to the Board by the St. Petersburg, 
Florida RO.  


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with treatment at Sarasota Memorial Hospital on 
November 29, 1999, for left rib pain, diagnosed as a 
nondisplaced fracture of the eleventh rib; he fractured the 
rib a couple of days before receiving the treatment.  

2.  At the time of the treatment, the veteran was in receipt 
of a permanent total rating based on individual 
unemployability due to service-connected diabetes mellitus 
and diabetic retinopathy.

3.  At the time of the treatment, there was no medical 
emergency, such that delay would have been hazardous to life 
or health, and VA facilities were feasibly available.  





CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical expenses associated with the veteran's treatment at 
Sarasota Memorial Hospital on November 29, 1999, have not 
been met.  38 U.S.C.A. § 1728 (West 1991 & Supp. 2000); 
38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran contends that the VA should pay the unauthorized 
medical expenses associated with his emergency room treatment 
on November 29, 1999, because, in view of his diabetic 
condition, he reasonably believed an emergency was present, 
and VA facilities were not feasibly available.  

The veteran is service-connected for diabetes mellitus and 
diabetic retinopathy, bilateral, with a combined evaluation 
of 80 percent, and a permanent total rating based on 
individual unemployability due to service-connected 
disability has been in effect since October 1994.  

Records from Sarasota Memorial Hospital show that the veteran 
(who lives in Sarasota) presented to the emergency room of 
that facility at 11:00 a.m. on Monday November 29, 1999, 
complaining of left rib pain.  He reported that three days 
earlier, he had fallen from a small ladder in his camper, 
striking his left lower rib cage against the edge of the 
ladder.  He had some initial pain, but reported that over the 
past 24 hours, the pain had become more severe and was 
aggravated with deep inspiration.  He was noted to be a 
diabetic on insulin.  He was afebrile, awake, alert and 
oriented.  His lungs were clear.  There was a small area of 
ecchymosis overlying the left posterior lower most rib area, 
in about the posterior axillary line.  X-rays showed a 
nondisplaced fracture to the eleventh rib.  The diagnosis was 
fractured rib.  He was discharged home with a prescription 
for Lortab, and encouraged to rest.  

The veteran subsequently filed a claim for payment of 
unauthorized medical expenses for services rendered at 
Sarasota Memorial Hospital on November 29, 1999.

In December 1999, the records were reviewed by a VA 
physician, who determined that VA facilities were feasibly 
available, that the veteran's medical condition was not such 
that prompt medical care was needed, and that the condition 
was nonemergent, as the injury had occurred three days before 
presentation.  Accordingly, payment of medical expenses was 
denied.  

At a hearing at the Bay Pines VAMC in September 2000, the 
veteran testified that normally he drove to the Bay Pines 
VAMC, a distance of about 65 miles from his home, which took 
about an hour and a half to drive.  He testified that at the 
time of the injury, he had been camping in Alabama, and had 
been climbing down a small ladder from his bed at about 2:30 
a.m., when the ladder had collapsed, and he had fallen.  The 
fall knocked the wind out of him and was very painful.  The 
next morning, which was Sunday, rather than stay the weekend 
as planned, they packed up and his wife drove to Sarasota.  
When he arrived, he was breathing painfully, could not take a 
deep breath, and was lightheaded.  He also testified that he 
was a type I diabetic, which had caused many problems during 
the over 40 years he had had the disease.  He did not go to a 
doctor on Sunday, because he was waiting to see if it was 
something he could deal with.  He said that as the weekend 
progressed, the pain increased, and by Monday morning, he 
could not get out of bed without assistance.  In addition, he 
was very shallow in breath.  He stated that he was in great 
pain, short of breath, and dizzy.  He said he was able to get 
up, have breakfast, and take his insulin, although it was 
difficult due to the pain.  His wife testified that the 
condition had markedly worsened between Sunday and Monday.  
She testified that the veteran had experienced a very 
restless night.  In view of these circumstances, they decided 
it would best to go over to the local hospital, a couple of 
blocks from their home.  They discussed whether to got to the 
VA, and she did not want to drive him to the VA, because she 
did not want to be isolated on the Skyway if he became much 
worse.  

Analysis

All relevant treatment records have been obtained, the 
veteran has not identified additional relevant evidence that 
has not already been secured, and he appeared at a personal 
hearing.  The Board finds that the VA's notice and duty to 
assist obligations have been satisfied with respect to the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

In order to be entitled to payment or reimbursement for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:

(a) That the treatment was either for an 
adjudicated service-connected disability, or 
for a nonservice-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or 
for any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected disability 
(or, under certain circumstances, when 
participating in a course of vocational 
rehabilitation under the auspices of the VA); 
and

(b) that a medical emergency existed of such 
nature that delay would have been hazardous 
to life or health; and

(c) that VA or other Federal facilities were 
not feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required would 
not have been reasonable, sound, wise, or 
practicable, or treatment had been or would 
have been refused.  38 U.S.C.A. § 1728 (West 
1991 & Supp. 2000); 38 C.F.R. § 17.120 
(2000).

The veteran meets the first criterion, in that he has been 
found to be permanently and totally disabled due to service-
connected disability.  However, the evidence does not show 
that a medical emergency was present or that VA facilities 
were not feasibly available.  

The veteran sustained his rib injury two (according to his 
hearing testimony) or three (according to the hospital 
record) days prior to seeking medical attention.  In the 
meantime, he was driven from Alabama to his home in Sarasota, 
a distance of at least 400 miles, and then remained at home 
overnight.  The next day, he went to the emergency room of 
Sarasota Memorial Hospital, which was near his home, rather 
than travel 65 miles to the VAMC (a trip which reportedly 
takes about 1 1/2 hours).  According to the emergency room 
record, the pain was aggravated with deep inspiration, and he 
was he was afebrile, awake, alert and oriented.  He was noted 
to be a diabetic on insulin.  However, no mention was made of 
him being light-headed, dizzy, or short of breath, and his 
lungs were clear on examination.  He had a small bruise and 
X-rays showed he had a nondisplaced rib fracture.  

The private treatment for the rib fracture occurred a couple 
of days after the injury, and there is no medical evidence to 
suggest the presence of an emergency at the time of 
treatment.  A VA doctor who reviewed the records found no 
such emergency.  While there would have been a brief delay by 
traveling a farther distance to the VAMC for treatment, there 
is no medical evidence to suggest that such delay would have 
been hazardous to the veteran's life or health.  A trip to 
the more distant VAMC would no doubt have been less 
convenient, but it could have been done without jeopardizing 
the veteran's health.  Despite his injury, he had recently 
traveled a much longer distance when he returned from his 
camping trip .  Under all the circumstances, VA facilities 
were feasibly available.

All three of the criteria set forth must be met in order for 
the VA to pay for unauthorized medical expenses.  Malone v. 
Gober, 10 Vet. App. 539 (1997).  Because a medical emergency 
was not present, and VA facilities were feasibly available, 
not all of the criteria are met.  The preponderance of the 
evidence is against the claim for reimbursement or payment of 
unauthorized medical expenses associated with the veteran's 
treatment at Sarasota Memorial Hospital on November 29, 1999, 
and thus the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  For these reasons, the claim must be denied.


ORDER

Reimbursement or payment for unauthorized medical services 
rendered at Sarasota Memorial Hospital on November 29, 1999, 
is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

